Exhibit 10.2

 

LAST OUT DEBT AGREEMENT

 

This LAST OUT DEBT AGREEMENT (this “Agreement”), dated as of February 4, 2009,
is entered into by and between Accuride Corporation, a Delaware corporation (the
“Company”), and Sun Accuride Debt Investments, LLC (the “Investor”).  Certain
capitalized terms used herein are defined in Section 4.1 hereof.

 

W I T N E S S E T H:

 

WHEREAS, the Company is a party to that certain Fourth Amended and Restated
Credit Agreement, dated as of January 31, 2005, among the Company, Accuride
Canada Inc., the banks, financial institutions and other institutional lenders
listed on the signature pages thereto, Citicorp USA, Inc., and such other agents
and arrangers party thereto, as amended by the First Amendment dated as of
November 28, 2007 (the “Credit Agreement”);

 

 WHEREAS, the Company anticipates that it will be in default of certain
financial covenants in the Credit Agreement as of December 31, 2008 and desired
that the Credit Agreement be amended to reset certain financial covenants and
provide other relief favorable to the Company;

 

WHEREAS, the Investor is a Term Lender under the Credit Agreement holding loans
in the original principal amount of $70,065,846 (the “Term Loans”);

 

WHEREAS, the Company has negotiated an amendment to the Credit Agreement to
reset certain of the financial covenants and provide other relief favorable to
the Company (the Credit Agreement as so amended, the “Amended Credit
Agreement”); and

 

WHEREAS, the Investor is willing to enter into such amendment on the terms and
conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 


SECTION I

 

CLOSING TRANSACTIONS

 

1.1           Closing.  The closing of the Transaction (the “Closing”) will take
place at the offices of Kirkland & Ellis LLP, 200 E. Randolph Drive, Chicago,
Illinois, 60601, at 10:00 a.m., local time, on the date hereof (the “Closing
Date”).

 

1.2           Closing Transactions.  At the Closing:


 


(A)                                  THE INVESTOR, THE COMPANY, THE COMPANY’S
SUBSIDIARIES AND THE OTHER PARTIES THERETO SHALL EXECUTE AND DELIVER TO THE
OTHER PARTIES THERETO THE AMENDED CREDIT AGREEMENT;

 

1

--------------------------------------------------------------------------------



 


(B)                                 THE COMPANY SHALL DULY ADOPT THE AMENDED AND
RESTATED BYLAWS ATTACHED HERETO AS ANNEX A (THE “AMENDED AND RESTATED BYLAWS”)
AND DELIVER TO THE INVESTOR A CERTIFIED COPY THEREOF, AS THE COMPANY’S BYLAWS IN
EFFECT AS OF THE CLOSING;


 


(C)                                  THE COMPANY SHALL FILE WITH THE SECRETARY
OF STATE OF THE STATE OF DELAWARE THE CERTIFICATE OF DESIGNATION CONTAINING THE
PROVISIONS IN THE FORM ATTACHED HERETO AS ANNEX B (THE “CERTIFICATE OF
DESIGNATION”) CREATING A SERIES OF ONE SHARE OF PREFERRED STOCK DESIGNATED AS
SERIES A PREFERRED STOCK;


 


(D)                                 THE COMPANY SHALL DELIVER TO THE INVESTOR
CERTIFIED COPIES OF THE COMPANY’S CERTIFICATE OF INCORPORATION AND OR ANY
DOCUMENT AMENDATORY OR SUPPLEMENTAL THERETO INCLUDING THE CERTIFICATE OF
DESIGNATION, EACH AS IN EFFECT AT THE CLOSING;


 


(E)                                  THE COMPANY SHALL DELIVER THE SERIES A
PREFERRED SHARE (THE “PREFERRED SHARE”) TO THE INVESTOR;


 


(F)                                    THE COMPANY SHALL EXECUTE AND DELIVER THE
WARRANT ATTACHED HERETO AS ANNEX C (THE “WARRANT”, AND TOGETHER WITH THE
PREFERRED SHARE, THE “ISSUED SECURITIES”) TO THE INVESTOR;


 


(G)                                 THE COMPANY AND THE INVESTOR SHALL EACH
EXECUTE AND DELIVER TO THE OTHER PARTY THE REGISTRATION AGREEMENT ATTACHED
HERETO AS ANNEX D (THE “REGISTRATION RIGHTS AGREEMENT”);


 


(H)                                 THE COMPANY AND AN AFFILIATE OF THE INVESTOR
SHALL EACH EXECUTE AND DELIVER TO THE OTHER PARTY THE CONSULTING AGREEMENT
ATTACHED HERETO AS ANNEX E (THE “CONSULTING AGREEMENT”);


 


(I)                                     THE COMPANY AND EACH OF BRIAN URBANEK,
JASON NEIMARK, DOUGLAS WERKING, THOMAS TAYLOR AND DONALD MUELLER SHALL EACH
EXECUTE AND DELIVER TO THE OTHER PARTY AN INDEMNIFICATION AGREEMENT
SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX F;


 


(J)                                     THE COMPANY SHALL DELIVER TO THE
INVESTOR THE INDEMNIFICATION SUBORDINATION AGREEMENTS ATTACHED HERETO AS ANNEX
G;


 


(K)                                  THE COMPANY SHALL DELIVER TO THE INVESTOR
CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY THE BOARD OF DIRECTORS OF
THE COMPANY AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY;


 


(L)                                     THE COMPANY SHALL DELIVER TO THE
INVESTOR CERTIFIED COPIES OF THE RESOLUTIONS DULY ADOPTED BY THE BOARDS OF
DIRECTORS OF EACH SUBSIDIARY OF THE COMPANY (AS APPLICABLE) AUTHORIZING THE
TRANSACTIONS CONTEMPLATED HEREBY AND THE EXECUTION, DELIVERY AND PERFORMANCE OF
ANY AGREEMENTS EXECUTED BY SUCH SUBSIDIARY IN CONNECTION THEREWITH;


 


(M)                               THE COMPANY SHALL DELIVER TO THE INVESTOR
COPIES OF ALL GOVERNMENTAL CONSENTS, APPROVALS AND FILINGS REQUIRED IN
CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS HEREUNDER PURSUANT TO THE
LAWS OF DELAWARE; AND

 

2

--------------------------------------------------------------------------------



 


(N)                                 THE COMPANY SHALL REIMBURSE THE INVESTOR AND
ITS AFFILIATES (TOGETHER, THE “INVESTOR PARTIES”) FOR THE FEES, COSTS AND
EXPENSES INCURRED BY THE INVESTOR PARTIES AS DESCRIBED IN SECTION 3.8 HEREOF.

 

Section II

 

REPRESENTATIONS AND WARRANTIES

 

2.1           Representations and Warranties of the Company.  The Company
represents and warrants to the Investor that as of the date hereof and as of the
Closing Date (or such other date specified herein):

 


(A)                                  ORGANIZATION, AUTHORITY AND SIGNIFICANT
SUBSIDIARIES.  THE COMPANY IS A CORPORATION DULY ORGANIZED, VALIDLY EXISTING AND
IN GOOD STANDING UNDER THE LAWS OF DELAWARE AND IS QUALIFIED TO DO BUSINESS IN
EVERY JURISDICTION IN WHICH ITS OWNERSHIP OF PROPERTY OR CONDUCT OF BUSINESS
REQUIRES IT TO QUALIFY.  THE COMPANY POSSESSES ALL REQUISITE CORPORATE POWER AND
AUTHORITY AND ALL MATERIAL LICENSES, PERMITS AND AUTHORIZATIONS NECESSARY TO OWN
AND OPERATE ITS PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED AND
PRESENTLY PROPOSED TO BE CONDUCTED AND TO CARRY OUT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT.  EACH SUBSIDIARY OF THE COMPANY HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING IN GOOD STANDING UNDER THE LAWS OF ITS
JURISDICTION OF ORGANIZATION.


 


(B)                                 CAPITALIZATION.


 

(I)                                     THE AUTHORIZED CAPITAL STOCK OF THE
COMPANY CONSISTS OF (A) 5,000,000 SHARES OF PREFERRED STOCK AND (B) 100,000,000
SHARES OF COMMON STOCK.  AS OF JANUARY 23, 2008 (THE “COMMON STOCK
CAPITALIZATION DATE”), ZERO SHARES OF PREFERRED STOCK WERE ISSUED AND
OUTSTANDING AND 36,323,698 SHARES OF COMMON STOCK WERE ISSUED, OF WHICH
36,184,053 WERE OUTSTANDING.  THE 36,323,698 SHARES OF ISSUED COMMON STOCK
INCLUDES 139,645 SHARES OF COMMON STOCK HELD BY THE COMPANY IN ITS TREASURY
ACCOUNT AND 250,000 SHARES OF RESTRICTED COMMON STOCK HELD FOR THE BENEFIT OF
MR. WILLIAM M. LASKY.  AS OF THE COMMON STOCK CAPITALIZATION DATE, THERE WERE
OUTSTANDING (I) OPTIONS TO PURCHASE 549,525 SHARES OF COMMON STOCK, (II) STOCK
APPRECIATION RIGHTS TO ACQUIRE 809,051 SHARES OF COMMON STOCK, (III) DEFERRED
RIGHTS TO ACQUIRE 8,750 SHARES OF COMMON STOCK, (IV) RESTRICTED STOCK UNITS TO
ACQUIRE 217,883 SHARES OF COMMON STOCK AND (V) RESTRICTED STOCK AWARDS TO
ACQUIRE 250,000 SHARES OF COMMON STOCK (AS DESCRIBED IN THE PRECEDING SENTENCE).
THE OUTSTANDING SHARES OF COMMON STOCK HAVE BEEN DULY AUTHORIZED AND ARE VALIDLY
ISSUED AND OUTSTANDING, FULLY PAID AND NONASSESSABLE, AND SUBJECT TO NO
PREEMPTIVE RIGHTS (AND WERE NOT ISSUED IN VIOLATION OF ANY PREEMPTIVE RIGHTS). 
EXCEPT AS SET FORTH ABOVE OR IN CONNECTION WITH THIS AGREEMENT, AS OF THE
CLOSING DATE, THERE ARE NO SHARES OF COMMON STOCK RESERVED FOR ISSUANCE, THE
COMPANY DOES NOT HAVE OUTSTANDING ANY SECURITIES PROVIDING THE HOLDER THE RIGHT
TO ACQUIRE COMMON STOCK AND THE COMPANY DOES NOT HAVE ANY COMMITMENT TO
AUTHORIZE, ISSUE OR SELL ANY COMMON STOCK.  SINCE THE COMMON STOCK
CAPITALIZATION DATE, THE COMPANY HAS NOT ISSUED ANY SHARES OF COMMON STOCK,
OTHER THAN UPON THE EXERCISE OF STOCK OPTIONS OR DELIVERED UNDER AWARDS GRANTED
UNDER THE COMPANY’S 2005 INCENTIVE AWARD PLAN, AS AMENDED AND RESTATED EFFECTIVE
SEPTEMBER 22, 2008.  AS OF THE CLOSING DATE, THE COMPANY IS NOT SUBJECT TO ANY
OBLIGATION (CONTINGENT OR OTHERWISE) TO

 

3

--------------------------------------------------------------------------------


 

REPURCHASE OR OTHERWISE ACQUIRE OR RETIRE ANY SHARES OF ITS CAPITAL STOCK OR ANY
WARRANTS, OPTIONS OR OTHER RIGHTS TO ACQUIRE ITS CAPITAL STOCK.

 

(II)                                  THERE ARE NO STATUTORY OR CONTRACTUAL
STOCKHOLDER’S PREEMPTIVE RIGHTS OR RIGHTS OF REFUSAL WITH RESPECT TO THE
ISSUANCE OF THE WARRANT OR THE ISSUANCE OF COMMON STOCK UPON EXERCISE OF THE
WARRANT.  THE OFFER AND ISSUANCE OF THE WARRANT DOES NOT REQUIRE REGISTRATION OR
QUALIFICATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR APPLICABLE STATE SECURITIES LAWS.  TO THE BEST OF THE COMPANY’S
KNOWLEDGE, THERE ARE NO AGREEMENTS IN EFFECT BETWEEN THE COMPANY’S STOCKHOLDERS
WITH RESPECT TO THE VOTING OR TRANSFER OF THE COMPANY’S CAPITAL STOCK, EXCEPT
FOR THE AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT, DATED JANUARY 31,
2005, BY AND AMONG THE COMPANY AND THE STOCKHOLDERS LISTED ON THE SIGNATURE
PAGES THERETO.

 


(C)                                  PREFERRED SHARE.   THE COMPANY HAS ADOPTED,
EXECUTED AND FILED THE CERTIFICATE OF DESIGNATION IN THE FORM ATTACHED HERETO AS
ANNEX A WITH THE SECRETARY OF STATE OF THE STATE OF DELAWARE, AND SUCH
CERTIFICATE OF DESIGNATION IS IN FULL FORCE AND EFFECT.  THE PREFERRED SHARE HAS
BEEN DULY AND VALIDLY AUTHORIZED, AND, WHEN ISSUED AND DELIVERED PURSUANT TO
THIS AGREEMENT, THE PREFERRED SHARE WILL BE DULY AND VALIDLY ISSUED, FULLY PAID
AND NON-ASSESSABLE, FREE FROM ALL TAXES, LIENS AND CHARGES AND WILL NOT BE
SUBJECT TO PREEMPTIVE RIGHTS OF ANY OTHER STOCKHOLDERS OF THE COMPANY.  THE
PREFERRED SHARE WAS ISSUED WITHOUT VIOLATION OF ANY APPLICABLE LAW OR
GOVERNMENTAL REGULATION.  THE COMPANY HAS NOT ADOPTED OR FILED ANY OTHER
DOCUMENT DESIGNATING TERMS, RELATIVE RIGHTS OR PREFERENCES OF ITS PREFERRED
STOCK OTHER THAN THE CERTIFICATE OF DESIGNATION.


 


(D)                                 THE WARRANT AND WARRANT SHARES.  THE WARRANT
HAS BEEN DULY AUTHORIZED AND, WHEN EXECUTED AND DELIVERED AS CONTEMPLATED
HEREBY, WILL CONSTITUTE A VALID AND LEGALLY BINDING OBLIGATION OF THE COMPANY IN
ACCORDANCE WITH ITS TERMS, AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE
OF THE WARRANT (THE “WARRANT SHARES”) HAVE BEEN DULY AUTHORIZED AND RESERVED FOR
ISSUANCE UPON EXERCISE OF THE WARRANT AND WHEN SO ISSUED WILL BE VALIDLY ISSUED,
FULLY PAID AND NON-ASSESSABLE, FREE FROM ALL TAXES, LIENS AND CHARGES AND WILL
NOT BE SUBJECT TO PREEMPTIVE RIGHTS OF ANY OTHER STOCKHOLDERS OF THE COMPANY.


 


(E)                                  AUTHORIZATION; NO BREACH.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE AMENDED CREDIT AGREEMENT, THE
WARRANT, THE REGISTRATION RIGHTS AGREEMENT, THE CONSULTING AGREEMENT AND ALL
OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY (INCLUDING THE TRANSACTION
DOCUMENTS) TO WHICH THE COMPANY IS A PARTY AND THE CERTIFICATE OF DESIGNATION
AND AMENDED AND RESTATED BYLAWS HAVE BEEN DULY, VALIDLY AND UNANIMOUSLY
AUTHORIZED BY THE BOARD OF DIRECTORS OF THE COMPANY. THIS AGREEMENT, THE AMENDED
CREDIT AGREEMENT, THE WARRANT, THE REGISTRATION RIGHTS AGREEMENT, THE CONSULTING
AGREEMENT, THE CERTIFICATE OF DESIGNATION AND ALL OTHER AGREEMENTS AND
INSTRUMENTS CONTEMPLATED HEREBY (INCLUDING THE TRANSACTION DOCUMENTS) TO WHICH
THE COMPANY IS A PARTY EACH CONSTITUTE A VALID AND BINDING OBLIGATION OF THE
COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR SIMILAR LAW AFFECTING CREDITORS’ RIGHTS GENERALLY.  THE LETTER
CONSTITUTES A VALID AND BINDING OBLIGATION OF THE SPECIFIED DIRECTOR (AS DEFINED
IN SECTION 3.1(D)), ENFORCEABLE AGAINST THE SPECIFIED DIRECTOR IN ACCORDANCE
WITH ITS TERMS.  THE AMENDED AND RESTATED BYLAWS ATTACHED HERETO AS ANNEX B ARE
IN FULL FORCE AND EFFECT AS SO AMENDED.  THE

 

4

--------------------------------------------------------------------------------



 


EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT, THE AMENDED CREDIT
AGREEMENT, THE WARRANT, THE REGISTRATION RIGHTS AGREEMENT, THE CONSULTING
AGREEMENT AND ALL OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH
THE COMPANY IS A PARTY, THE OFFERING AND ISSUANCE OF THE WARRANT, THE ISSUANCE
OF WARRANT SHARES, THE AMENDMENT OF THE COMPANY’S BYLAWS AND THE FILING OF THE
CERTIFICATE OF DESIGNATION, AND THE FULFILLMENT OF AND COMPLIANCE WITH THE
RESPECTIVE TERMS HEREOF AND THEREOF BY THE COMPANY, DO NOT AND SHALL NOT
(I) CONFLICT WITH OR RESULT IN A BREACH OF THE TERMS, CONDITIONS OR PROVISIONS
OF, (II) CONSTITUTE A DEFAULT UNDER, (III) RESULT IN THE CREATION OF ANY LIEN,
SECURITY INTEREST, CHARGE OR ENCUMBRANCE UPON THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES’ CAPITAL STOCK OR ASSETS PURSUANT TO, (IV) GIVE ANY THIRD PARTY THE
RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY OBLIGATION UNDER, OR (V) REQUIRE
ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION, REGISTRATION, REVIEW BY OR
OTHER ACTION BY OR NOTICE OR DECLARATION TO, OR FILING (OTHER THAN ANY CURRENT
REPORT ON FORM 8-K REQUIRED TO BE FILED WITH THE SEC) WITH, ANY COURT OR
ADMINISTRATIVE OR GOVERNMENTAL BODY OR AGENCY PURSUANT TO, THE CERTIFICATE OF
INCORPORATION (INCLUDING THE CERTIFICATE OF DESIGNATION) OR BYLAWS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES, OR ANY MATERIAL LAW, STATUTE, RULE OR
REGULATION TO WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE SUBJECT, OR ANY
MATERIAL AGREEMENT, INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS SUBJECT.  NO OTHER CORPORATE PROCEEDINGS ARE
NECESSARY FOR THE EXECUTION AND DELIVERY BY THE COMPANY OF THIS AGREEMENT, THE
PERFORMANCE OF ITS OBLIGATIONS HEREUNDER OR THE CONSUMMATION BY IT OF THE
TRANSACTIONS CONTEMPLATED HEREBY, EXCEPT FOR SUCH PROCEEDINGS, INCLUDING
OBTAINING THE AFFIRMATIVE VOTE OF THE COMPANY’S STOCKHOLDERS, AS MAY BE REQUIRED
BY THE APPLICABLE RULES AND REGULATIONS OF ANY UNITED STATES NATIONAL SECURITIES
EXCHANGE ON WHICH ANY CLASS OF THE COMPANY’S CAPITAL STOCK MAY BE LISTED AT THE
TIME OF EXERCISE OF THE WARRANT AND ISSUANCE OF THE WARRANT SHARES.


 


(F)                                    AMENDED CREDIT AGREEMENT.  THE COMPANY
AND ITS SUBSIDIARIES SHALL HAVE ENTERED INTO THE AMENDED CREDIT AGREEMENT AND
THE AMENDED CREDIT AGREEMENT IS IN FULL FORCE AND EFFECT.


 


(G)                                 COMPANY FINANCIAL STATEMENTS.


 

(I)                                     THE CONSOLIDATED FINANCIAL STATEMENTS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES INCLUDED OR INCORPORATED BY
REFERENCE IN THE REPORTS AND FORMS FILED WITH THE SECURITIES AND EXCHANGE
COMMISSION (THE “COMMISSION”) UNDER SECTIONS 13(A), 14(A) OR 15(D) OF THE
SECURITIES EXCHANGE ACT OF 1934 (THE “EXCHANGE ACT”) ON OR AFTER JANUARY 1, 2008
AND PRIOR TO THE CLOSING (THE “SEC REPORTS”) PRESENT FAIRLY IN ALL MATERIAL
RESPECTS THE CONSOLIDATED FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED
SUBSIDIARIES AS OF THE DATES INDICATED THEREIN AND THE CONSOLIDATED RESULTS OF
THEIR OPERATIONS FOR THE PERIODS SPECIFIED THEREIN; AND EXCEPT AS STATED
THEREIN, SUCH FINANCIAL STATEMENTS WERE PREPARED IN CONFORMITY WITH GAAP APPLIED
ON A CONSISTENT BASIS (EXCEPT AS MAY BE NOTED THEREIN).

 

(II)                                  DELOITTE & TOUCHE LLP, WHO HAVE CERTIFIED
CERTAIN FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES, ARE
INDEPENDENT ACCOUNTANTS AS REQUIRED BY THE EXCHANGE ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION AND THE PUBLIC COMPANY ACCOUNTING OVERSIGHT BOARD.

 


(H)                                 NO MATERIAL ADVERSE EFFECT.  TO THE
COMPANY’S KNOWLEDGE, EXCEPT AS SET FORTH ON SCHEDULE 2.1(H), SINCE DECEMBER 31,
2007, NO FACT, CIRCUMSTANCE, EVENT, CHANGE,

 

5

--------------------------------------------------------------------------------



 


OCCURRENCE, CONDITION OR DEVELOPMENT HAS OCCURRED THAT, INDIVIDUALLY OR IN THE
AGGREGATE, HAS HAD OR WOULD BE REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE
EFFECT ON THE FINANCIAL CONDITION OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE.


 


(I)                                     REPORTS.


 

(I)                                     SINCE DECEMBER 31, 2007, THE COMPANY HAS
COMPLIED IN ALL MATERIAL RESPECTS WITH THE FILING REQUIREMENTS OF SECTIONS
13(A), 14(A) AND 15(D) OF THE EXCHANGE ACT.

 

(II)                                  THE SEC REPORTS, WHEN THEY BECAME
EFFECTIVE OR WERE FILED WITH THE COMMISSION, AS THE CASE MAY BE, CONFORMED IN
ALL MATERIAL RESPECTS TO THE REQUIREMENTS OF THE SECURITIES ACT OR THE EXCHANGE
ACT, AS APPLICABLE, AND THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER,
AND NONE OF SUCH DOCUMENTS, WHEN THEY BECAME EFFECTIVE OR WERE FILED WITH THE
COMMISSION, CONTAINED AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE
A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY WERE MADE,
NOT MISLEADING.

 


(J)                                     AMENDED CREDIT AGREEMENT REPRESENTATIONS
AND WARRANTIES.  EACH OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES SET FORTH
IN THE AMENDED CREDIT AGREEMENT, AS MODIFIED BY THE DISCLOSURE SCHEDULES
THEREIN, ARE TRUE AND CORRECT AS OF THE DATE HEREOF, AND EACH SUCH
REPRESENTATION AND WARRANTY IS INCORPORATED MUTATIS MUTANDIS AS IF SET FORTH
FULLY IN THIS AGREEMENT AND AS IF APPLICABLE TO THE INVESTOR AND THIS AGREEMENT.


 


(K)                                  BROKERAGE.  EXCEPT FOR FEES SET FORTH ON
SCHEDULE 2.1(K), THERE ARE NO CLAIMS FOR BROKERAGE COMMISSIONS, FINDERS’ FEES OR
SIMILAR COMPENSATION IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT BASED ON ANY ARRANGEMENT OR AGREEMENT BINDING UPON THE COMPANY OR ANY
OF ITS SUBSIDIARIES.  THE COMPANY SHALL PAY, AND HOLD THE INVESTOR HARMLESS
AGAINST, ANY LIABILITY, LOSS OR EXPENSE (INCLUDING REASONABLE ATTORNEYS’ FEES
AND OUT-OF-POCKET EXPENSES) ARISING IN CONNECTION WITH ANY SUCH CLAIM.

 

2.2           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company that as of the date hereof and the
Closing Date:

 


(A)                                  STATUS.  THE INVESTOR HAS BEEN DULY
ORGANIZED AND IS VALIDLY EXISTING AS A LIMITED LIABILITY COMPANY UNDER THE LAWS
OF DELAWARE.


 


(B)                                 AUTHORIZATION; NO BREACH.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF THIS AGREEMENT, THE AMENDED CREDIT AGREEMENT, THE
REGISTRATION RIGHTS AGREEMENT, AND ALL OTHER AGREEMENTS AND INSTRUMENTS
CONTEMPLATED HEREBY TO WHICH THE INVESTOR IS A PARTY HAVE BEEN DULY AND VALIDLY
AUTHORIZED BY ALL NECESSARY ACTION OF THE INVESTOR.  THIS AGREEMENT, THE AMENDED
CREDIT AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT, AND ALL OTHER AGREEMENTS
AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH THE INVESTOR IS A PARTY EACH
CONSTITUTE A VALID AND BINDING OBLIGATION OF THE INVESTOR, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  THE EXECUTION AND DELIVERY BY THE INVESTOR OF THIS
AGREEMENT, THE AMENDED CREDIT AGREEMENT, THE REGISTRATION RIGHTS AGREEMENT AND
ALL OTHER AGREEMENTS AND INSTRUMENTS CONTEMPLATED HEREBY TO WHICH THE INVESTOR
IS A PARTY, AND THE FULFILLMENT OF AND COMPLIANCE WITH THE RESPECTIVE TERMS
HEREOF AND THEREOF BY THE INVESTOR, DO NOT AND SHALL NOT (I) CONFLICT WITH OR
RESULT IN A BREACH OF THE TERMS,

 

6

--------------------------------------------------------------------------------


 


CONDITIONS OR PROVISIONS OF, (II) CONSTITUTE A DEFAULT UNDER, (III) RESULT IN
THE CREATION OF ANY LIEN, SECURITY INTEREST, CHARGE OR ENCUMBRANCE UPON THE
INVESTOR’S MEMBERSHIP INTERESTS OR ASSETS PURSUANT TO, (IV) GIVE ANY THIRD PARTY
THE RIGHT TO MODIFY, TERMINATE OR ACCELERATE ANY OBLIGATION UNDER, OR
(V) REQUIRE ANY AUTHORIZATION, CONSENT, APPROVAL, EXEMPTION OR OTHER ACTION BY
OR NOTICE OR DECLARATION TO, OR FILING (OTHER THAN ANY REPORT REQUIRED TO BE
FILED WITH THE SEC) WITH, ANY COURT OR ADMINISTRATIVE OR GOVERNMENTAL BODY OR
AGENCY PURSUANT TO, THE GOVERNING DOCUMENTS OF THE INVESTOR, OR ANY LAW,
STATUTE, RULE OR REGULATION TO WHICH THE INVESTOR IS SUBJECT, OR ANY AGREEMENT,
INSTRUMENT, ORDER, JUDGMENT OR DECREE TO WHICH THE INVESTOR IS SUBJECT.


 


(C)                                  ACCREDITED INVESTOR.  THE INVESTOR IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF RULE 501(A) UNDER THE SECURITIES ACT.


 


(D)                                 INVESTMENT INTENT.  THE INVESTOR WILL
ACQUIRE FOR INVESTMENT FOR THE INVESTOR’S OWN ACCOUNT, NOT AS A NOMINEE OR
AGENT, AND NOT WITH A VIEW TO THE RESALE OR DISTRIBUTION OF ANY PART THEREOF IN,
OR OTHERWISE DISTRIBUTING, THE ISSUED SECURITIES.


 


(E)                                  INVESTOR CAPACITY.  THE INVESTOR IS ABLE TO
BEAR THE ECONOMIC RISK OF AN INVESTMENT IN THE ISSUED SECURITIES AND HAS
SUFFICIENT NET WORTH TO SUSTAIN A LOSS OF ALL OF ITS INVESTMENT IN THE ISSUED
SECURITIES IF SUCH A LOSS SHOULD OCCUR.


 


(F)                                    DUE DILIGENCE.  THE INVESTOR HAS HAD
ADEQUATE OPPORTUNITY TO OBTAIN DOCUMENTS, RECORDS AND INFORMATION FROM AND TO
ASK QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE COMPANY’S OFFICERS, EMPLOYEES,
AGENTS, ACCOUNTANTS AND REPRESENTATIVES CONCERNING THE BUSINESS, OPERATIONS,
FINANCIAL CONDITION, ASSETS, LIABILITIES AND ALL OTHER MATTERS RELATING TO THE
COMPANY AND ITS SUBSIDIARIES RELEVANT TO ITS INVESTMENT IN THE ISSUED SECURITIES
(IT BEING UNDERSTOOD BY THE COMPANY THAT THE INVESTOR IS RELYING ON THE
REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER PROVISIONS IN THIS AGREEMENT
AND THE OTHER DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREUNDER AND NOTHING IN
THIS SECTION 2.2(F) SHALL LIMIT THE INVESTOR’S RIGHTS WITH RESPECT TO BREACHES
OF REPRESENTATIONS, WARRANTIES, COVENANTS AND OTHER PROVISIONS IN THIS AGREEMENT
AND THE OTHER DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREUNDER).


 


(G)                                 UNREGISTERED SECURITIES.  THE INVESTOR
UNDERSTANDS AND HEREBY ACKNOWLEDGES THAT IT IS AWARE THAT THE ISSUED SECURITIES
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR ANY SIMILAR STATE
SECURITIES LAWS AND THAT THE ISSUED SECURITIES WILL BE ISSUED BY THE COMPANY IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SUCH LAWS.  THE
INVESTOR FURTHER UNDERSTANDS AND ACKNOWLEDGES THAT ALL REPRESENTATIONS,
WARRANTIES AND AGREEMENTS MADE HEREIN FORM, IN PART, THE BASIS FOR THE FOREGOING
EXEMPTIONS UNDER THE SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS,
AND THAT IN ISSUING THE ISSUED SECURITIES TO THE INVESTOR, THE COMPANY HAS
RELIED ON ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE INVESTOR
CONTAINED HEREIN.


 


(H)                                 CERTAIN TAX MATTERS.  THE INVESTOR DOES
HEREBY ACKNOWLEDGE THAT IT (I) HAS REVIEWED WITH ITS OWN TAX ADVISORS THE
FEDERAL, STATE, LOCAL AND FOREIGN TAX CONSEQUENCES TO IT OF AN INVESTMENT IN THE
ISSUED SECURITIES, (II) IS RELYING SOLELY ON SUCH ADVISORS AND NOT ON ANY
STATEMENTS OR REPRESENTATIONS OF THE COMPANY OR ANY OF THEIR AGENTS IN
CONNECTION THEREWITH AND (III) UNDERSTANDS THAT IT SHALL BE RESPONSIBLE FOR ITS
OWN TAX LIABILITY THAT MAY ARISE AS A RESULT OF THIS INVESTMENT IN THE ISSUED
SECURITIES.

 

7

--------------------------------------------------------------------------------


 


SECTION III

 

ADDITIONAL AGREEMENTS

3.1           Governance Matters.

 


(A)                                  IN CONNECTION WITH THE INCREASE IN SIZE OF
THE COMPANY’S BOARD OF DIRECTORS CONTEMPLATED BY THE AMENDED AND RESTATED
BYLAWS, THE INVESTOR SHALL HAVE THE RIGHT TO NOMINATE ONE PERSON (WHO IS NOT AN
OFFICER OR AN AFFILIATE OF ANY INVESTOR PARTY) (THE “INDEPENDENT DIRECTOR”) FOR
ELECTION TO THE BOARD OF DIRECTORS OF THE COMPANY AT THE NEXT ANNUAL MEETING OF
THE COMPANY’S STOCKHOLDERS AT WHICH DIRECTORS ARE ELECTED (THE “ANNUAL
MEETING”); PROVIDED, THAT IN THE CASE THAT A QUALIFIED INDEPENDENT DIRECTOR HAS
NOT BEEN IDENTIFIED IN TIME FOR INCLUSION IN A PROXY STATEMENT RELATING TO THE
ANNUAL MEETING, THE INVESTOR SHALL USE COMMERCIALLY REASONABLE EFFORTS TO
PROMPTLY IDENTIFY A QUALIFIED CANDIDATE TO SERVE AS THE INDEPENDENT DIRECTOR
FOLLOWING THE ANNUAL MEETING, AT WHICH POINT THE COMPANY WILL PROMPTLY (AND IN
NO EVENT MORE THAN FIVE (5) BUSINESS DAYS AFTER THE NOMINATION OF THE
INDEPENDENT DIRECTOR BY THE INVESTOR) CAUSE THE INDEPENDENT DIRECTOR TO BE
ELECTED OR APPOINTED TO ITS BOARD OF DIRECTORS.  SUCH INDEPENDENT DIRECTOR SHALL
MEET THE STANDARDS FOR INDEPENDENCE SET FORTH IN THE NEW YORK STOCK EXCHANGE
LISTED COMPANY MANUAL SECTION 303A.00, INCLUDING WITH RESPECT TO THE INVESTOR
AND ANY OF ITS AFFILIATES.  AFTER SUCH APPOINTMENT, SO LONG AS THE INVESTOR
PARTIES IN THE AGGREGATE HOLD AT LEAST 10% OF THE OUTSTANDING COMMON STOCK
(INCLUDING FOR THIS PURPOSE, SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF
THE WARRANT ANY OTHER WARRANTS, OPTIONS OR SIMILAR RIGHTS HELD BY THE INVESTOR
PARTIES, BUT EXCLUDING, FOR AVOIDANCE OF DOUBT, ANY OTHER WARRANTS, OPTIONS OR
SIMILAR RIGHTS HELD BY ANY OTHER PERSONS), UNLESS THE INVESTOR GIVES ITS WRITTEN
CONSENT OTHERWISE, THE COMPANY WILL BE REQUIRED TO RECOMMEND TO ITS STOCKHOLDERS
THE ELECTION OF THE INDEPENDENT DIRECTOR TO THE BOARD OF DIRECTORS AT FUTURE
ANNUAL MEETINGS.  UNLESS THE INVESTOR GIVES WRITTEN CONSENT OTHERWISE, THE
COMPANY SHALL USE COMMERCIALLY REASONABLE EFFORTS TO HAVE THE INDEPENDENT
DIRECTOR ELECTED AS A DIRECTOR OF THE COMPANY AND THE COMPANY SHALL SOLICIT
PROXIES FOR SUCH PERSON TO THE SAME EXTENT AS IT DOES FOR ANY OF ITS OTHER
NOMINEES TO THE BOARD OF DIRECTORS.


 


(B)                                 FOR AS LONG AS THE PREFERRED SHARE IS
OUTSTANDING, (I) THE HOLDER OF THE PREFERRED SHARE SHALL HAVE THE SOLE RIGHT TO
NOMINATE, AND SHALL, AS PROMPTLY AS PRACTICABLE, NOMINATE, CANDIDATES TO FILL
VACANCIES RESULTING FROM THE DEATH, RESIGNATION, RETIREMENT, DISQUALIFICATION,
REMOVAL OR OTHER CAUSE OF ANY DIRECTOR ELECTED BY THE HOLDER OF THE PREFERRED
SHARE (ALL SUCH DIRECTORS, TOGETHER WITH ANY PERSON WHO REPLACED ANY OF SUCH
DIRECTORS, THE “SERIES A DIRECTORS”) OR THE INDEPENDENT DIRECTOR, (II) THE
MAJORITY VOTE OF THE SERIES A DIRECTORS THEN IN OFFICE SHALL BE REQUIRED FOR THE
BOARD OF DIRECTORS TO FILL ANY VACANCIES ON THE BOARD RESULTING FROM THE DEATH,
RESIGNATION, RETIREMENT, DISQUALIFICATION, REMOVAL OR OTHER CAUSE OF ANY OF THE
SERIES A DIRECTORS OR THE INDEPENDENT DIRECTOR, AND (III) THE MAJORITY VOTE OF
THE COMMON DIRECTORS THEN IN OFFICE SHALL BE REQUIRED FOR THE BOARD OF DIRECTORS
TO FILL ANY VACANCIES ON THE BOARD RESULTING FROM THE DEATH, RESIGNATION,
RETIREMENT, DISQUALIFICATION, REMOVAL OR OTHER CAUSE OF ANY DIRECTOR WHO IS A
COMMON DIRECTOR, OR TO NOMINATE ANY CANDIDATE TO BE CONSIDERED FOR ANY SUCH
VACANCY, AND THE COMMON DIRECTORS SHALL, AS PROMPTLY AS PRACTICABLE, NOMINATE
CANDIDATES TO FILL ANY SUCH VACANCIES.  IN ADDITION, FOR AS LONG AS THE
PREFERRED SHARE IS OUTSTANDING, THE MAJORITY VOTE OF THE COMMON DIRECTORS THEN
IN OFFICE SHALL BE REQUIRED FOR THE

 

8

--------------------------------------------------------------------------------


 


BOARD OF DIRECTORS TO NOMINATE ANY PERSON FOR ELECTION AS A COMMON DIRECTOR AT
AN ANNUAL OR SPECIAL MEETING OF STOCKHOLDERS.


 


(C)                                  THE INDEPENDENT DIRECTOR AND THE SERIES A
DIRECTORS SHALL BE ENTITLED TO THE SAME COMPENSATION AND SAME INDEMNIFICATION IN
CONNECTION WITH HIS OR HER ROLE AS A DIRECTOR AS THE OTHER MEMBERS OF THE BOARD
OF DIRECTORS, AND THE INDEPENDENT DIRECTOR AND THE DIRECTORS ELECTED BY THE
INVESTOR SHALL BE ENTITLED TO REIMBURSEMENT FOR DOCUMENTED, REASONABLE
OUT-OF-POCKET EXPENSES INCURRED IN ATTENDING MEETINGS OF THE BOARD OF DIRECTORS
OR ANY COMMITTEES THEREOF, TO THE SAME EXTENT AS THE OTHER MEMBERS OF THE BOARD
OF DIRECTORS.  THE COMPANY SHALL NOTIFY THE INDEPENDENT DIRECTOR AND THE
SERIES A DIRECTORS OF ALL REGULAR AND SPECIAL MEETINGS OF ANY COMMITTEE OF THE
BOARD DIRECTORS OF WHICH ANY OF THEM IS A MEMBER.  THE COMPANY SHALL PROVIDE THE
INDEPENDENT DIRECTOR AND THE SERIES A DIRECTORS ELECTED BY THE INVESTOR WITH
COPIES OF ALL NOTICES, MINUTES, CONSENTS AND OTHER MATERIALS PROVIDED TO ALL
OTHER MEMBERS OF THE BOARD OF DIRECTORS CONCURRENTLY AS SUCH MATERIALS ARE
PROVIDED TO THE OTHER MEMBERS.


 


(D)                                 IN LIEU OF REQUIRING THE BOARD OF DIRECTORS
TO APPOINT A NEW DIRECTOR MEETING THE STANDARDS FOR INDEPENDENCE SET FORTH IN
THE NEW YORK STOCK EXCHANGE LISTED COMPANY MANUAL SECTION 303A.00 AT THE
CLOSING, IT IS HEREBY AGREED THAT THE SIX DIRECTORS ON THE BOARD IMMEDIATELY
PRIOR TO THE CLOSING SHALL REMAIN ON THE BOARD FOLLOWING THE CLOSING; PROVIDED,
THAT UNTIL SUCH TIME AS ONE OF THOSE SIX DIRECTORS HAS BEEN REPLACED BY A NEW
DIRECTOR MEETING THE STANDARDS OF INDEPENDENCE SET FORTH IN THE NEW YORK STOCK
EXCHANGE LISTED COMPANY MANUAL SECTION 303A.00 AND SO LONG AS THE INVESTOR
PARTIES HOLD AT LEAST 10% OF THE OUTSTANDING COMMON STOCK (INCLUDING FOR THIS
PURPOSE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT OR ANY
OTHER WARRANTS, OPTIONS OR SIMILAR RIGHTS), THE INVESTOR SHALL HAVE THE RIGHT TO
REQUIRE THE COMMON DIRECTORS PROMPTLY, BUT IN NO EVENT LATER THAN THE DATE THAT
IS THREE (3) WEEKS FROM THE DATE OF SUCH REQUEST (SUCH DATE, THE “RESIGNATION
DEADLINE”), TO IDENTIFY ONE COMMON DIRECTOR WHO SHALL DELIVER HIS OR HER
RESIGNATION TO, AND WHOSE RESIGNATION SHALL BE ACCEPTED BY, THE COMPANY BY THE
RESIGNATION DEADLINE.  IF NO SUCH RESIGNATION HAS BEEN DELIVERED TO, AND
ACCEPTED BY, THE COMPANY BY THE RESIGNATION DEADLINE, THE LETTER PREVIOUSLY
DELIVERED TO THE COMPANY BY ONE ITS DIRECTORS (THE “LETTER”) SHALL BECOME
EFFECTIVE, AND THE DIRECTOR WHO DELIVERED THE LETTER (THE “SPECIFIED DIRECTOR”)
SHALL NO LONGER BE A DIRECTOR OF THE COMPANY.  FOLLOWING SUCH RESIGNATION OR
REMOVAL, ANY CANDIDATE NOMINATED TO FILL THE RESULTING VACANCY SHALL MEET THE
STANDARDS FOR INDEPENDENCE SET FORTH IN THE NEW YORK STOCK EXCHANGE LISTED
COMPANY MANUAL SECTION 303A.00 AND THE MAJORITY VOTE OF THE COMMON DIRECTORS
THEN IN OFFICE SHALL BE REQUIRED FOR THE BOARD OF DIRECTORS TO NOMINATE SUCH
CANDIDATE AND TO FILL SUCH VACANCY.  THE COMMON DIRECTORS SHALL NOMINATE SUCH
CANDIDATE AS PROMPTLY AS PRACTICABLE FOLLOWING SUCH RESIGNATION OR REMOVAL.  THE
COMPANY SHALL TAKE ALL SUCH ACTION NECESSARY OR REASONABLY REQUESTED BY THE
INVESTOR TO CAUSE THE RESIGNATION REQUIRED BY, OR TO OTHERWISE EFFECTUATE THE
PROVISIONS OF, THIS SECTION 3.1(D).

 

3.2           Directors and Officers Insurance.

 


(A)                                  FOR SO LONG AS ANY SERIES A DIRECTOR SERVES
ON THE COMPANY’S BOARD OF DIRECTORS AND FOR A PERIOD OF SIX YEARS AFTER THE DATE
ON WHICH THE SERIES A DIRECTORS CEASE TO SERVE ON THE COMPANY’S BOARD OF
DIRECTORS, THE COMPANY SHALL NOT AMEND, REPEAL OR OTHERWISE MODIFY ANY PROVISION
IN THE COMPANY’S CERTIFICATE OF INCORPORATION OR BYLAWS (OR EQUIVALENT OR

 

9

--------------------------------------------------------------------------------


 


RELATED GOVERNING DOCUMENTS) RELATING TO THE EXCULPATION OR INDEMNIFICATION OF
ANY OFFICERS AND/OR DIRECTORS IN ANY MANNER THAT WOULD ADVERSELY AFFECT, LIMIT
OR RESTRICT THE RIGHTS OF SUCH DIRECTORS AND/OR OFFICERS THEREUNDER, IT BEING
THE INTENT OF THE PARTIES THAT THE SERIES A DIRECTORS AND THE INDEPENDENT
DIRECTOR SHALL CONTINUE TO BE ENTITLED TO SUCH EXCULPATION AND INDEMNIFICATION
TO THE FULL EXTENT OF THE LAW.  FOR SO LONG AS ANY SERIES A DIRECTOR SERVES ON
THE COMPANY’S BOARD OF DIRECTORS, THE COMPANY SHALL CONTINUE IN EFFECT, AND TAKE
ALL OTHER REASONABLE ACTION NECESSARY TO MAINTAIN AND PROVIDE, “DIRECTORS AND
OFFICERS” INSURANCE WITH COVERAGE LEVELS AT LEAST AS GREAT AS THOSE IN EFFECT
IMMEDIATELY PRIOR TO THE CLOSING AND COVERING THE SERIES A DIRECTORS AND THE
INDEPENDENT DIRECTOR; PROVIDED, THAT COMPANY MAY ADJUST AND/OR REDUCE SUCH
COVERAGE LEVELS FROM TIME TO TIME WITH THE PRIOR APPROVAL OF A MAJORITY OF THE
SERIES A DIRECTORS.  ON THE DATE ON WHICH NO SERIES A DIRECTOR SERVES ON THE
COMPANY’S BOARD OF DIRECTORS, THE COMPANY SHALL OBTAIN AND FULLY PAY FOR A “RUN
OFF” INSURANCE POLICY OR POLICIES IN AN AGGREGATE AMOUNT EQUAL TO $25,000,000,
PROVIDING “SIDE A DIRECTORS AND OFFICERS” INSURANCE COVERAGE, INCLUSIVE OF A
DIFFERENCE-IN-CONDITIONS (DIC) COMPONENT, ABOVE AND BEYOND THE COMPANY’S
“DIRECTORS AND OFFICERS” INSURANCE IN PLACE ON SUCH DATE FOR THE SERIES A
DIRECTORS AND THE INDEPENDENT DIRECTOR WITH A CLAIMS PERIOD OF AT LEAST SIX
YEARS FROM SUCH DATE; PROVIDED, HOWEVER, THAT THE COMPANY SHALL NOT BE REQUIRED
TO PAY A PREMIUM FOR SUCH “RUN-OFF” INSURANCE POLICY IN EXCESS OF $300,000 (THE
“PREMIUM CAP”) (IT BEING UNDERSTOOD AND AGREED THAT IN THE EVENT SUCH “RUN-OFF”
INSURANCE POLICY CANNOT BE OBTAINED FOR SUCH AMOUNT OR LESS, IN THE AGGREGATE,
(A) THE INVESTOR, IN ITS SOLE DISCRETION, MAY REQUIRE THE COMPANY TO PURCHASE
SUCH POLICY, IN WHICH CASE THE INVESTOR SHALL BE RESPONSIBLE FOR THE AMOUNT BY
WHICH THE PREMIUM FOR SUCH POLICY EXCEEDS THE PREMIUM CAP OR (B) IF THE INVESTOR
DOES NOT SO ELECT, THE COMPANY SHALL REMAIN OBLIGATED TO PROVIDE THE GREATEST
INSURANCE COVERAGE AS MAY BE OBTAINED FOR THE PREMIUM CAP); AND, PROVIDED
FURTHER, THAT THE COMPANY’S OBLIGATION TO OBTAIN SUCH “RUN OFF” INSURANCE POLICY
SHALL BE DEEMED TO BE DISCHARGED IF THE COMPANY’S BOARD OF DIRECTORS IS REPLACED
UPON THE CLOSING OF A CHANGE IN CONTROL TRANSACTION INVOLVING THE COMPANY, AND
“RUN OFF” INSURANCE COVERAGE IS OBTAINED IN CONNECTION WITH SUCH TRANSACTION FOR
THE BENEFIT OF THE SERIES A DIRECTORS AND THE INDEPENDENT DIRECTOR, UNLESS THE
COMPANY’S “DIRECTORS AND OFFICERS” INSURANCE COVERAGE IS IMPAIRED PRIOR TO SUCH
CHANGE OF CONTROL AND SUBSEQUENT PURCHASE OF “RUN OFF” INSURANCE COVERAGE, IN
WHICH CASE THE COMPANY SHALL OBTAIN AND FULLY PAY, UP TO THE AMOUNT OF THE
PREMIUM CAP, FOR A “RUN OFF” INSURANCE POLICY OR POLICIES IN AN AGGREGATE AMOUNT
EQUAL TO SUCH IMPAIRMENT, UP TO $25,000,000, PROVIDING “SIDE A DIRECTORS AND
OFFICERS” INSURANCE COVERAGE, INCLUSIVE OF A DIFFERENCE-IN-CONDITIONS (DIC)
COMPONENT, ABOVE AND BEYOND THE COMPANY’S “DIRECTORS AND OFFICERS” INSURANCE IN
PLACE ON SUCH DATE FOR THE SERIES A DIRECTORS AND THE INDEPENDENT DIRECTOR WITH
A CLAIMS PERIOD OF AT LEAST SIX YEARS FROM SUCH DATE.  SUCH “RUN OFF” INSURANCE
POLICIES SHALL NOT BE OBTAINED FROM THE INSURER THEN PROVIDING THE COMPANY’S
GENERAL “DIRECTORS AND OFFICERS” INSURANCE AND SHALL BE OBTAINED FROM AN INSURER
RATED A- OR HIGHER BY MOODY’S, STANDARD & POOR’S, FITCH OR A COMPARABLE RATING
AGENCY.  PRIOR TO OBTAINING SUCH INSURANCE POLICIES, THE COMPANY SHALL PROVIDE
THE INVESTOR WITH OPPORTUNITY TO COMMENT ON THE POLICIES THE COMPANY INTENDS TO
OBTAIN, AND THE COMPANY SHALL CONSIDER IMPLEMENTING THE INVESTOR’S COMMENTS IN
GOOD FAITH.


 


(B)                                 FOLLOWING THE CLOSING, IF ANY ADDITIONAL
INDIVIDUALS SERVE AS SERIES A DIRECTORS OR AS THE INDEPENDENT DIRECTOR, THE
COMPANY SHALL ENTER INTO INDEMNIFICATION AGREEMENTS WITH SUCH INDIVIDUALS
SUBSTANTIALLY IN THE FORM OF THE INDEMNIFICATION AGREEMENTS IN PLACE AT THE TIME
WITH THE COMPANY’S OTHER DIRECTORS AND OFFICERS.

 

10

--------------------------------------------------------------------------------


 


(C)                                  THE PROVISIONS OF THIS SECTION 3.2 ARE
INTENDED TO BE FOR THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY, ANY INDIVIDUAL
WHO SERVES AS A SERIES A DIRECTOR OR AS THE INDEPENDENT DIRECTOR.  IN THE EVENT
THAT THE COMPANY OR ANY OF ITS RESPECTIVE SUCCESSORS OR ASSIGNS (I) CONSOLIDATES
WITH OR MERGES INTO ANY OTHER PERSON OR (II) TRANSFERS 50% OR MORE OF ITS
PROPERTIES OR ASSETS TO ANY PERSON, THEN AND IN EACH CASE, PROPER PROVISION
SHALL BE MADE SO THE APPLICABLE SUCCESSORS AND ASSIGNS OR TRANSFEREES ASSUME THE
OBLIGATIONS SET FORTH IN THIS SECTION 3.2.


 

3.3                                 Indemnification.  In consideration of the
Investor’s subordination of term loan indebtedness and the execution and
delivery of this Agreement and in addition to all of the Company’s other
obligations under this Agreement, the Company agrees to indemnify and hold
harmless the Investor, its Affiliates and any other holder of the Preferred
Share or the Warrant and all of their respective officers, directors, members,
partners, employees and agents retained in connection with the transactions
contemplated by this Agreement, and each Person who controls the Investor within
the meaning of the Exchange Act and the rules and regulations promulgated
thereunder (collectively, the “Indemnitees”), to the fullest extent lawful, from
and against any and all actions, causes of action, suits, claims, proceedings,
investigations, losses, costs, penalties, fees, liabilities and damages, and
expenses (including reasonable attorneys’ fees and disbursements) in connection
therewith, irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and amounts paid in settlement
and other costs (the “Indemnified Liabilities”), incurred by the Indemnitees or
any of them as a result of, or arising out of, or relating to (i) any inaccuracy
in or breach of the Company’s representations and warranties in this Agreement
or any other Transaction Document (ii) the Company’s breach of agreements or
covenants made by the Company in this Agreement or any Transaction Document or
(iii) any action, suit, claim, proceeding or investigation by any Governmental
Entity, stockholder of the Company (or any other Person (other than the Company)
relating to this Agreement or the transactions contemplated by this Agreement or
the other Transaction Documents, except, with respect to the obligations of the
Company pursuant to this clause (iii) of the foregoing only, to the extent such
actions, causes of actions, suits, claims, proceedings, investigations, losses,
costs, penalties, fees, liabilities, damages and expenses are judicially
determined in a final non-appealable order to have resulted directly and
primarily from the gross negligence or willful misconduct of the Indemnitee.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Indemnified Liabilities which is permissible
under applicable law.  Notwithstanding the foregoing: (a) the maximum
indemnification provided to the Investor under clause (i) of this Section 3.3
shall not exceed $50,000,000 and (b) the Company shall not be liable to any
party otherwise entitled to indemnification pursuant hereto for any settlement
effected by such party without the written consent of the Company, which consent
shall not be unreasonably withheld or delayed.


 

3.4                                 Remedies.  Each holder of the Preferred
Share and Warrant Shares shall have all rights and remedies set forth in this
Agreement, the Certificate of Designation, the Warrant or any other Transaction
Documents and all rights and remedies which such holders have been granted at
any time under any other agreement or contract and all of the rights which such
holders have under any law.  Any Person having any rights under any provision of
this Agreement shall be entitled to enforce such rights specifically (without
posting a bond or other security), to recover damages by reason of any breach of
any provision of this Agreement and to exercise all other rights granted by law.

 

11

--------------------------------------------------------------------------------


 

3.5                                 No Amendment to Certain Governing
Documents.  So long as the Investor Parties hold at least 10% of the outstanding
Common Stock (including for this purpose, shares of Common Stock issuable upon
exercise of the Warrant or any other warrants, options or similar rights held by
the Investor Parties, but excluding, for avoidance of doubt, any other warrants,
options or similar rights held by any other Persons), the Company shall not,
without the prior written consent of the Investor, amend, alter or repeal any of
the provisions of the Company’s certificate of incorporation (including the
Certificate of Designation) or bylaws or any document amendatory or supplemental
thereto, whether by merger, consolidation or otherwise, in a manner that would
adversely affect or cause to be terminated (whether by the exchange or
conversion of the Preferred Share for either cash or a share or shares, or other
securities or interests, in another corporation, or other Person, having the
same or different rights than the Preferred Share) the powers, designations,
preferences and relative, participating or other rights of the Preferred Share
other than a merger to effect a bona fide transaction pursuant to which a 25% or
greater interest in the Company (assuming exercise of all outstanding Dilutive
Rights, including the Warrant) is obtained by a Person that is not an Affiliate
of the Company.  For purposes of this Section 3.5 and Section 4(3) of the
Certificate of Designation, any amendment to any provision of the Company’s
certificate of incorporation (including the Certificate of Designation) or
bylaws or any document amendatory or supplemental thereto that reduces the
corporate governance rights of the Series A Directors shall conclusively be
presumed to adversely affect the rights of the Preferred Share, including the
following provisions of the Company’s bylaws: Section 7(a) (nomination of
directors), Section 8 (special stockholder meetings), Section 18 (number of
directors), Section 20 (vacancies resulting from reasons other than
resignation), Section 21 (vacancies resulting from resignation), Section 22
(removal of directors), Section 23(c) (special meetings of the board), Section
24 (quorum), Section 25 (voting requirements of board)), Section 28 (executive
committee), Section 46 (indemnification) and Section 48 (amendments).

 

3.6                                 Right of Participation.

 


(A)                                  NOTICE AND EXERCISE.  SO LONG AS THE
INVESTOR PARTIES HOLD AT LEAST 10% OF THE OUTSTANDING COMMON STOCK (INCLUDING
FOR THIS PURPOSE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT OR
ANY OTHER WARRANTS, OPTIONS OR SIMILAR RIGHTS), THE COMPANY SHALL, PRIOR TO ANY
PROPOSED ISSUANCE OF ANY EQUITY SECURITIES OF THE TYPE DESCRIBED IN CLAUSES
(A) THROUGH (C) OF THE DEFINITION OF EQUITY SECURITIES, OFFER TO EACH INVESTOR
PARTY, AS APPLICABLE, FOR A PERIOD OF TEN (10) DAYS FROM THE DATE ON WHICH SUCH
NOTICE IS RECEIVED BY SUCH INVESTOR PARTY, TO PURCHASE AT THE SAME PRICE AND FOR
THE SAME CONSIDERATION FOR WHICH SUCH SECURITIES ARE TO BE ISSUED, SUCH INVESTOR
PARTY’S APPLICABLE PERCENTAGE OF SUCH EQUITY SECURITIES.


 


(B)                                 ACCEPTANCE.


 

(I)                                     ANY WRITTEN NOTICE TO ANY INVESTOR PARTY
PURSUANT TO THIS SECTION 3.6 SHALL DESCRIBE THE SECURITIES ISSUED OR PROPOSED TO
BE ISSUED BY THE COMPANY AND SPECIFY THE NUMBER OR AMOUNT OF SECURITIES BEING
OFFERED TO SUCH INVESTOR PARTY, THE PRICE AND THE PAYMENT AND OTHER TERMS OF THE
ISSUANCE (INCLUDING THE DATE OF CLOSING OF THE ISSUANCE).  SUCH INVESTOR PARTY
MAY ACCEPT THE OFFER DETAILED IN SUCH NOTICE AS TO THE FULL NUMBER OR AMOUNT OF
SECURITIES OFFERED TO IT OR ANY LESSER NUMBER OR AMOUNT, BY WRITTEN NOTICE GIVEN
TO THE COMPANY PRIOR TO THE EXPIRATION OF THE TEN (10) DAY PERIOD, IN WHICH
EVENT THE COMPANY SHALL SELL AND SUCH INVESTOR

 

12

--------------------------------------------------------------------------------


 

PARTY SHALL BUY, UPON THE TERMS OF THE PROPOSED ISSUANCE PURSUANT TO
SECTION 3.6(A), THE NUMBER OR AMOUNT OF SECURITIES AGREED TO BE PURCHASED BY
SUCH INVESTOR PARTY.

 

(II)                                  THE COMPANY SHALL BE FREE AT ANY TIME
PRIOR TO FORTY-FIVE (45) DAYS AFTER THE DATE OF ITS NOTICE OF OFFER TO SUCH
INVESTOR PARTY TO OFFER AND SELL ANY SECURITIES NOT AGREED BY SUCH INVESTOR
PARTY TO BE PURCHASED BY IT, FOR CONSIDERATION NO LESS FAVORABLE TO THE COMPANY
THAN THOSE SPECIFIED IN SUCH NOTICE OF OFFER TO SUCH INVESTOR PARTY.

 

3.7                                 Current Public Information.  The Company
covenants that it will use commercially reasonable efforts to timely file all
reports and other documents required to be filed by it under the Securities Act
and the Exchange Act and the rules and regulations promulgated by the Commission
thereunder (or, if the Company is not required to file such reports, it will,
upon the request of the Investor Parties, make publicly available such
information as necessary, in the opinion of counsel to the Company, to permit
sales pursuant to Rule 144 or Regulation S under the Securities Act), and it
will use commercially reasonable efforts to take such further action as the
Investor Parties may reasonably request, in each case to the extent required
from time to time to enable any Investor Party to sell the Warrant or Warrant
Shares held by such Investor Party without registration under the Securities
Act, including within the limitation of the exemptions provided by (A) Rule 144
or Regulation S under the Securities Act, as such rules may be amended from time
to time or (B) any successor rule or regulation hereafter adopted by the
Commission.  Upon the written request of the Investor, the Company will deliver
to the Investor a written statement that it has complied with such requirements.

 

3.8                                 Expenses.  The Company shall pay all fees,
costs and expenses of the Investor Parties (including legal and accounting fees,
costs and expenses) arising in connection with the transactions contemplated
hereby in an amount not to exceed $1,325,000 in the aggregate (it being agreed
and acknowledged that the Investor Parties may incur reimbursable fees, costs
and expenses following the Closing).  For the avoidance of doubt, it is
acknowledged and agreed that the total payments made by the Company to the
Investor Parties pursuant to the preceding sentence and that certain Letter
Agreement, dated as of October 31, 2008 (the “Fee Letter Agreement”), by and
between the Company and Sun Capital Securities Group, LLC (“Sun Group”),
regarding fees and expenses, exclusivity and termination fee, shall under no
circumstances exceed $1,325,000 in the aggregate.  If at any future date, any
filings or notices under the Hart-Scott-Rodino Antitrust Improvements Act are
required in connection with the Investor Parties’ investment in the Company, the
Company shall take all action reasonably requested by the Investor Parties in
connection therewith and otherwise cooperate with the Investor Parties in making
such filings and/or notices and any fees, costs and expenses of the Investor
Parties in connection therewith shall be borne 50% by the Company and 50% by the
Investor Parties.  Damages suffered by the Investor Parties for a breach of this
Agreement shall in no way be limited by the amounts described in this Section
3.8.

 

3.9                                 Information Rights.  From the date hereof,
until the date when the Investor Parties hold less than 10% of the outstanding
Common Stock (including for this purpose shares of Common Stock issuable upon
exercise of the Warrant or any other warrants, options or similar rights held by
the Investor):

 

13

--------------------------------------------------------------------------------


 


(A)                                  THE COMPANY SHALL PERMIT THE INVESTOR
PARTIES, UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS HOURS, TO (I) VISIT
AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY AND ITS SUBSIDIARIES,
(II) EXAMINE THE CORPORATE AND FINANCIAL RECORDS OF THE COMPANY AND ITS
SUBSIDIARIES AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM AND (III) DISCUSS THE
AFFAIRS, FINANCES AND ACCOUNTS OF ANY SUCH CORPORATIONS WITH THE DIRECTORS,
OFFICERS (INCLUDING THE CHIEF FINANCIAL OFFICER), KEY EMPLOYEES AND INDEPENDENT
ACCOUNTANTS OF THE COMPANY AND ITS SUBSIDIARIES.  IN ADDITION, THE COMPANY SHALL
WITH REASONABLE PROMPTNESS PROVIDE THE INVESTOR PARTIES WITH SUCH OTHER
INFORMATION, REPORTS AND FINANCIAL DATA CONCERNING THE COMPANY AND ITS
SUBSIDIARIES AS MAY BE REASONABLY REQUESTED BY THE INVESTOR PARTIES FROM TIME TO
TIME.  FOR THE AVOIDANCE OF DOUBT, THE COMPANY AGREES AND ACKNOWLEDGES THAT SUCH
REQUESTS SHALL INCLUDE THE PROVISION OF REGULAR REPORTS TO THE INVESTOR PARTIES,
WHICH REPORTS SHALL INCLUDE SUBSTANTIALLY THE SAME INFORMATION AND FINANCIAL
DATA TYPICALLY PROVIDED TO THE INVESTOR PARTIES BY PORTFOLIO COMPANIES OF THE
INVESTOR PARTIES, A FORM OF WHICH HAS BEEN PROVIDED TO THE COMPANY.  THE
PRESENTATION OF AN EXECUTED COPY OF THIS AGREEMENT BY THE INVESTOR TO THE
COMPANY’S INDEPENDENT ACCOUNTANTS SHALL CONSTITUTE THE COMPANY’S PERMISSION TO
ITS INDEPENDENT ACCOUNTANTS TO PARTICIPATE IN DISCUSSIONS WITH SUCH PERSONS.


 


(B)                                 WHETHER OR NOT ANY INVESTOR PARTY IS A
LENDER TO THE COMPANY AT SUCH TIME, CONCURRENTLY WITH THE DELIVERY THEREOF TO
THE COMPANY’S OR ANY OF ITS SUBSIDIARIES’ LENDER(S), THE COMPANY SHALL DELIVER
TO THE INVESTOR PARTIES A COPY OF ALL FINANCIAL AND OTHER INFORMATION REPORTS
FURNISHED TO SUCH LENDER(S).

 

3.10                           No Impairment.  The Company shall not by any
action, including through any amendment to its certificate of incorporation,
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of this
Agreement or any other Transaction Document or any other agreement between the
Company and any Investor Party in place from time to time, but will at all times
in good faith assist in carrying out all such actions as may be reasonably
necessary or appropriate to protect the rights of the Investor  Parties against
impairment.

 

3.11                           FIRPTA.  The Investor hereby represents and the
Company acknowledges that certain Investor Parties may be foreign entities or
have foreign persons and entities as partners. The Company acknowledges that,
upon the request of a foreign person holding an interest in the Company, the
Company may be required to file or cause to be filed in the future with the
Internal Revenue Service (“IRS”) certain notices and statements required under
Section 1.897 2(h) of the Treasury Regulations.  Upon the request of the
Investor, the Company shall use commercially reasonable efforts to determine
whether it is a  “United States real property holding corporation” within the
meaning of Section 897(c)(2) of the IRC.  If the Company determines that it is a
“United States real property holding corporation” within the meaning of Section
897(c)(2) of the IRC, the Company shall (i) promptly notify the Investor in
writing of such determination and (ii) upon written request from the Investor,
use commercially reasonable efforts to provide information and certificates to
the Investor, including such information and certificates as required by the
Investor to comply with its obligations under U.S. federal income tax law,
reasonably related to (x) a determination as to whether the Common Stock is of a
class that is regularly traded (as defined by Sections 1.897 1(n) and 1.897 9T
of the Treasury Regulations) on

 

14

--------------------------------------------------------------------------------


 


AN ESTABLISHED SECURITIES MARKET (AS DEFINED BY SECTION 1.897 1(M) OF THE
TREASURY REGULATIONS) AND (Y) THE COMPANY’S STATUS AS A “UNITED STATES REAL
PROPERTY HOLDING CORPORATION.”

 

3.12                           Further Assurances.  In the event that at any
time after the Closing any further action is necessary or desirable to carry out
the purposes of this Agreement, each of the parties hereto will take such
further action (including the execution and delivery of such further instruments
and documents) as any other party hereto reasonably may request. 
Notwithstanding the foregoing, if at any time (1) the Certificate of Designation
or any portion thereof is found to be invalid or ineffective, (2) the Company
takes the position that the Certificate of Designation or any portion thereof is
invalid or ineffective and refuses to permit the holder of the Preferred Share
to exercise any right provided for therein or (3) for any other reason the
holder of the Preferred Share otherwise does not receive all of the rights and
benefits contemplated by the Certificate of Designation, then the Company shall
take all such other action as may be requested by the Investor Parties that is
required to cause the Investor Parties, to receive, to the maximum extent
permitted by law, the rights and benefits the Investor Parties anticipated the
holder of the Preferred Share would receive under the Certificate of Designation
(it being agreed and acknowledged that such other action may include, to the
fullest extent permitted by applicable law, adopting a new certificate of
designation and issuing a new security so as to provide the holder of the
Preferred Share with all of the rights and benefits, to the fullest extent
permitted by applicable law, as the Investor anticipated could be received by
the holder of the Preferred Share under the Certificate of Designation, and, if
adopting a new certificate of designation and issuing a new security is not
possible for any reason or if the Company is able to adopt a new certificate of
designation and issue a new security, but such security does not provide the
holder of the Preferred Share with all of the rights and benefits that the
Investor anticipated could be received by the holder of the Preferred Share
under the Certificate of Designation, then so long as the Investor Parties in
the aggregate hold at least 10% of the outstanding Common Stock (including for
this purpose, shares of Common Stock issuable upon exercise of the Warrant or
issued pursuant to this Agreement or any other warrants, options or similar
rights held by the Investor Parties, but excluding, for avoidance of doubt, any
other warrants, options or similar rights held by any other Persons), to the
extent the Investor is prevented from electing any Series A Directors,
appointing and soliciting proxies for, as applicable, for up to five (5) persons
nominated by the Investor to serve on the Company’s board of directors to the
same extent as it does for any of its other nominees to the board of directors).

 

Section IV

 

CERTAIN DEFINITIONS

 

4.1                                 Definitions.  The following terms have the
meanings set forth below:

 

“Affiliates” of any particular Person means any other Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with such Person.  For purposes of this definition,
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

 

15

--------------------------------------------------------------------------------


 

“Applicable Percentage” as applied to any Investor Party on any date shall mean,
a fraction (expressed as a percentage), the numerator of which is the aggregate
number of shares of Common Stock owned (which for this purpose include shares of
Common Stock issuable upon exercise of the Warrant and any other Dilutive
Rights) by such Investor Party on such date and the denominator of which is the
sum of the total number of shares of Common Stock outstanding on such date plus
the total number of shares of Common Stock issuable upon exercise of any
Dilutive Rights, including the Warrant and other Dilutive Rights held by the
Investor and/or its Affiliates.

 

“Common Stock” means the Company’s Common Stock, par value $.01 per share, and
any capital stock of any class of the Company hereafter authorized which is not
limited to a fixed sum or percentage of par or stated value in respect to the
rights of the holders thereof to participate in dividends or in the distribution
of assets upon any liquidation, dissolution or winding up of the Company;
provided, that with respect to the shares of Common Stock issuable upon the
exercise of the Warrant, “Common Stock” means the Company’s Common Stock, par
value $.01 per share.

 

“Dilutive Rights” means options, warrants or other rights to subscribe for or
purchase Common Stock of the Company, to the extent the exercise price for the
foregoing on the applicable date is equal to or less than the market price of
the Company’s Common Stock.

 

“Equity Securities” shall mean (a) any capital stock of the Company (including
Common Stock), (b) any warrants, options, or other rights to subscribe for or to
acquire, directly or indirectly, capital stock of the Company, whether or not
then exercisable or convertible, (c) any stock, notes, or other securities or
indebtedness which are convertible into or exchangeable for, directly or
indirectly, capital stock of the Company, whether or not then convertible or
exchangeable, (d) any capital stock of the Company issued or issuable upon the
exercise, conversion, or exchange of any of the securities referred to in
clauses (a) through (c) above, and (e) any securities issued or issuable
directly or indirectly with respect to the securities referred to in clauses
(a) through (d) above by way of stock dividend or stock split or in connection
with a combination of shares, recapitalization, reclassification, merger,
consolidation, or other reorganization.

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that Person or a combination thereof.  For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability

 

16

--------------------------------------------------------------------------------


 

company, partnership, association or other business entity if such Person or
Persons shall be allocated a majority of limited liability company, partnership,
association or other business entity gains or losses or shall be or control any
managing director or general partner of such limited liability company,
partnership, association or other business entity.

 

“Transaction Documents” means this Agreement (including the Annexes hereto), the
Amended Credit Agreement, the Registration Rights Agreement, the Consulting
Agreement, and the Indemnification Subordination Agreements.

 


SECTION V


 


MISCELLANEOUS

 

5.1                                 Survival of Representations and Warranties. 
The representations and warranties contained herein or made in writing by any
party in connection herewith shall survive the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby,
regardless of any investigation made by the Investor on its behalf, as follows:

 


(A)                                  THE REPRESENTATIONS AND WARRANTIES IN
SECTION 2.1(A) (ORGANIZATION, AUTHORIZATION AND SIGNIFICANT SUBSIDIARIES),
SECTION 2.1(B) (CAPITALIZATION), SECTION 2.1(C) (PREFERRED SHARE),
SECTION 2.1(D) (THE WARRANT AND WARRANT SHARES), SECTION 2.1(E) (AUTHORIZATION;
NO BREACH), SECTION 2.1(F) (AMENDED CREDIT AGREEMENT),
SECTION 2.1(K) (BROKERAGE), SECTION 2.2(A) (STATUS),
SECTION 2.2(B) (AUTHORIZATION; NO BREACH), SECTION 2.2(C), (ACCREDITED
INVESTOR), SECTION 2.2(D) (INVESTMENT INTENT), SECTION 2.2(E) (INVESTOR
CAPACITY), SECTION 2.2(F) (DUE DILIGENCE), SECTION 2.2(G) (UNREGISTERED
SECURITIES) AND SECTION 2.2(H) (CERTAIN TAX MATTERS) SHALL SURVIVE INDEFINITELY;
AND


 


(B)                                 THE REPRESENTATIONS AND WARRANTIES IN
SECTION 2.1(G) (COMPANY FINANCIAL STATEMENTS), SECTION 2.1(H) (NO MATERIAL
ADVERSE EFFECT), SECTION 2.1(I) (REPORTS) AND SECTION 2.1(J) (AMENDED CREDIT
AGREEMENT REPRESENTATIONS AND WARRANTIES) SHALL SURVIVE FOR TWO (2) YEARS FROM
THE CLOSING DATE;

 

provided, that any representation or warranty in respect of which indemnity may
be sought under Section 3.3 above, and the indemnity with respect thereto, shall
survive the time at which it would otherwise terminate pursuant to this Section
5.1 if notice of the inaccuracy or breach or potential inaccuracy or breach
thereof giving rise to such right or potential right of indemnity shall have
been given to the party against whom such indemnity may be sought prior to such
time.

 

5.2           Amendment.  No amendment of any provision of this Agreement will
be effective unless made in writing and signed by a duly authorized officer of
each party.

 

5.3           Waiver.  The conditions to each party’s obligation to consummate
the Closing are for the sole benefit of such party and may be waived by such
party in whole or in part to the extent permitted by applicable law.  No waiver
will be effective unless it is in a writing signed by a duly authorized officer
of the waiving party that makes express reference to the provision or provisions
subject to such waiver.

 

 

17

--------------------------------------------------------------------------------


 

5.4                                 Counterparts and Facsimile.  For the
convenience of the parties hereto, this Agreement may be executed in any number
of separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement.  Executed signature pages to this Agreement may be delivered by
electronic facsimile (including via electronic mail) and such facsimiles will be
deemed as sufficient as if actual signature pages had been delivered.

 

5.5                                 Governing Law.  This Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without giving effect to principles of conflicts of law or
choice of law that would compel the application of the substantive laws of any
other jurisdiction.

 

5.6                                 WAIVER OF TRIAL BY JURY.  EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY LITIGATION, ACTION,
PROCEEDING, CROSS-CLAIM, OR COUNTERCLAIM IN ANY COURT (WHETHER BASED ON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF, RELATING TO OR IN CONNECTION WITH
(I) THIS AGREEMENT OR THE VALIDITY, PERFORMANCE, INTERPRETATION, COLLECTION OR
ENFORCEMENT HEREOF OR (II) THE ACTIONS OF THE PARTIES IN THE NEGOTIATION,
AUTHORIZATION, EXECUTION, DELIVERY, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT
HEREOF.

 

5.7                                 Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given (i)
when personally delivered, sent by telecopy (with hard copy to follow); (ii) one
day after sent by reputable overnight express courier (charges prepaid); or
(iii) five (5) days following mailing by certified or registered mail, postage
prepaid and return receipt requested.  Unless another address is specified in
writing, notices, demands and communications to the Company and the Investor
shall be sent to the addresses indicated below.

 

(A)                              If to the Investor:

 

Sun Accuride Debt Investments, LLC

5200 Town Center Circle, Suite 600

Boca Raton, Florida 33486

Attention: Jason H. Neimark, Brian Urbanek and C. Deryl Couch

Facsimile: (561) 394-0540

Email: jneimark@suncappart.com, burbanek@suncappart.com and

dcouch@suncappart.com

 

and

 

18

--------------------------------------------------------------------------------


 

Sun Accuride Debt Investments, LLC
11111 Santa Monica Blvd., Suite 1050
Los Angeles, California 90025
Attention: Michael J. Satzberg
Facsimile: (310) 473-1119
Email: msatzberg@suncappart.com

 

with a copy to:

 

Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, Illinois 60601
Attention: Douglas C. Gessner, P.C., Gerald T. Nowak and Jeremy S. Liss
Facsimile: (312) 861-2200
Email: dgessner@kirkland.com, gnowak@kirkland.com and jliss@kirkland.com

 

(B)                                If to the Company:

 

Accuride Corporation
7140 Officer Circle
Evansville, Indiana 47715
Attention: David K. Armstrong
Facsimile: (812) 962-5426
Email: dkarmstr@accuridecorp.com

 

with a copy to:

 

Latham & Watkins LLP

Sears Tower, Suite 5800

233 South Wacker Drive

Chicago, Illinois 60606

Attention: Christopher D. Lueking

Facsimile: (312) 993-9767

Email: christopher.lueking@lw.com

 

5.8           Entire Agreement.  This Agreement (including the Annexes hereto)
and the other Transaction Documents set forth the entire agreement of the
parties hereto with regard to the subject matter hereof and supersedes and
replaces all prior agreements, understandings and representations, oral or
written, with regard to such matters; provided, that notwithstanding the
foregoing, nothing in this Agreement shall affect any rights any party may have
under the Fee Letter Agreement, except as set forth in Section 3.8, or that
certain Letter Agreement dated as of October 31, 2008 by and between the Company
and Sun Group regarding assignment of indebtedness of the Company.

 

5.9                                 Assignment; Successors and Assigns.  Neither
this Agreement nor any right, remedy, obligation or liability arising hereunder
or by reason hereof shall be assignable by any party hereto without the prior
written consent of the other parties, and any attempt to assign any

 

19

--------------------------------------------------------------------------------


 

right, remedy, obligation or liability hereunder without such consent shall be
void, except (i) an assignment, in the case of a merger or consolidation where
such party is not the surviving entity, or a sale of substantially all of its
assets, to the entity which is the survivor of such merger or consolidation or
the purchaser in such sale or (ii) an assignment by the Investor of any or all
of its rights hereunder (including under any other Transaction Document) to any
of its Affiliates (such Affiliate, an “Affiliate Assignee”).  The actions of the
Investor and/or any Affiliate Assignees shall be aggregated for purposes of all
thresholds and limitations herein and in the Registration Rights Agreement to
the extent (i) the Investor transfers any or all of its rights hereunder to any
Affiliate Assignee prior to the Closing and/or (ii) the Investor or any
Affiliate Assignee transfers any Issued Securities to any Affiliate Assignee
following the Closing.  All covenants, promises and agreements by or on behalf
of the parties contained in this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns.

 

5.10                           Severability.  If any provision of this Agreement
or a Transaction Document, or the application thereof to any person or
circumstance, is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions hereof, or the application of
such provision to persons or circumstances other than those as to which it has
been held invalid or unenforceable, will remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby, so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party.  Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

5.11                           No Third-Party Beneficiaries.  Except as
expressly set forth in Section 3.2(c) and Section 3.3, nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor, any benefits, rights, or remedies.

 

5.12                           Interpretation.  The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement. 
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.”  No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. 
Except as expressly stated in this Agreement, all references to any statute,
rule or regulation are to the statute, rule or regulation as amended, modified,
supplemented or replaced from time to time (and, in the case of statutes,
include any rules and regulations promulgated under the statute) and to any
section of any statute, rule or regulation include any successor to the section.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Last Out Debt
Agreement as of the date first written above.

 

 

 

SUN ACCURIDE DEBT INVESTMENTS, LLC

 

 

 

 

 

 

 

By:

      /s/ Michael J. McConvery

 

Name:

Michael J. McConvery

 

Title:

Vice President

 

 

 

 

 

 

 

ACCURIDE CORPORATION

 

 

 

 

 

 

 

By:

      /s/ William M. Lasky

 

Name:

William M. Lasky

 

Title:

President and Chief Executive Officer

 

Signature Page to Last Out Debt Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Amended and Restated Bylaws

 

 

[See Exhibit 3.1]

 

--------------------------------------------------------------------------------

 


 

ANNEX B

 

Certificate of Designation

 

 

[See Exhibit 3.2]

 

--------------------------------------------------------------------------------


 

ANNEX C

 

Warrant

 

 

[See Exhibit 4.1]

 

--------------------------------------------------------------------------------


 

ANNEX D

 

Registration Rights Agreement

 

 

[See Exhibit 4.2]

 

--------------------------------------------------------------------------------


 

ANNEX E

 

Consulting Agreement

 

 

[See Exhibit 10.3]

 

--------------------------------------------------------------------------------


 

ANNEX F

 

Form of Indemnification Agreement

 

 

[See Exhibit 10.4]

 

--------------------------------------------------------------------------------


 

ANNEX G

 

Indemnification Subordination Agreements

 

 

[See Exhibits 10.5, 10.6 and 10.7]

 

--------------------------------------------------------------------------------


 

Schedule 2.1(h)

 

The downturn in the United States and global economies and the related weakness
in the overall commercial vehicle market have had certain adverse effects on the
Company’s financial condition, results of operations and prospects, including:

 

·                  significant declines in customer demand, sales, revenue and
backlog in comparison to historical norms;

 

·                  significant increases in the Company’s cost of operations,
including, without limitation, the cost of energy and raw materials;

 

·                  less favorable payment and other terms in agreements with
trade creditors;

 

·                  employee-related costs, asset impairment and other charges
related to the Company’s restructuring initiatives announced in September and
December of 2008;

 

·                  a significant reduction in the trading price of the Company’s
Common Stock;

 

·                  a significant reduction in the Company’s global market
capitalization resulting in the delisting of the Company’s Common Stock from the
New York Stock Exchange;

 

·                  an impairment in goodwill and intangibles in the third
quarter of 2008 as disclosed in the Company’s financial statements;

 

·                  reductions in the credit rating of the Accuride Corporate
Family by Moody’s Investor’s Services and Standard & Poor’s; and

 

·                  the anticipated lack of compliance with certain financial
covenants, including leverage, interest coverage and fixed charge coverage
ratios, under the Company’s Fourth Amended and Restated Credit Agreement, dated
as of January 31, 2005, as amended, among the Company, Accuride Canada Inc.,
Citicorp USA, Inc. as administrative agent and the other lenders party thereto,
as of December 31, 2008.

 

In addition, the following factors have also had certain adverse effects on the
Company’s financial condition, results of operations and prospects:

 

·                  the resignation of John R. Murphy as President and Chief
Executive Officer of the Company and the resignation of Terrence Keating as the
Chairman of the board of directors of the Company; and

 

·                  a lock-out of members of the United Auto Workers at the
Company’s Rockford, Illinois facility beginning in November, 2007 and ending in
March, 2008, resulting in $7,7000,000 of one-time charges in 2008.

 

--------------------------------------------------------------------------------


 

Schedule 2.1(k)

 

Brokerage

 

Fees to be paid to UBS Securities LLC, as set forth in: (i) the Letter
Agreement, by and among Accuride Corporation and UBS Securities LLC, dated as
November 17, 2008 and (ii) the Letter Agreement, by and among Accuride
Corporation and UBS Securities LLC, dated as of March 19, 2008.

 

--------------------------------------------------------------------------------